Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                          Nos. 04-13-00242-CR & 04-13-00243-CR

                                    James Michael CHIN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2012CR5328 & 2011CR7140
                         Honorable Melisa Skinner, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED December 31, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice